DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicants’ response filed 8/31/21 the following applies.
Specification
The Abstract remains objected to. Note MPEP 608.01(b) which states the purpose  of an abstract is to convey what is new in the art to which the invention pertains. Insertion of “5-membered aza-heterocyclic… compounds” are well known in the pharmaceutical art and do not otherwise convey applicants’ specific formula. It is suggested that after  “compounds” on the 2nd line, “having  formula I” be inserted with actual formula depicted after the last line.
The disclosure is objected to because of the following informalities: In reviewing the Figures in the Drawing it is noted throughout Figure 1 that the structures are barely legible.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,8,9,11,12,16,21,34,35,39 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
1. While applicants have addressed the previous rejections by way of deleting choices pointed out as not clear and insertion of a list of  intended substituents at the end of claim 1, various choices within the list of substituents needs to be corrected as follows: C1 alkenyl,alkynyl makes no sense as a minimum of 2 carbons are needed to accommodate unsaturated bonds. Recitation of “5-“ membered aryl makes no sense since carbocylo aromatics that are neutral are at least 6-membered. This appears in several choices within the “substituent” list.
2. The amendment made to claim 34 includes the deletion of R15 which should be reinserted to provide antecedent basis for the newly added ring.
3. Claim 43 depends on claim 37 which has been cancelled.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 and now also claim 9 recites a moiety, XA which still appears to be outside the scope of claim 1 from which these claims ultimately depend.The renaming of variables in the dependent claims makes it hard to discern proper dependency. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,8,9,11,12,16,21,25-26,34,35 and 39 remainThe scope of heterocyclo rings rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The scope of heterocyclo and heteroaryl   rings still present at various  variables including R8/R8A-D, R16/R17,R13/R72(except for pyrrole),R19,R20/R21 and the forming of hetero rings at R12/R23 remains not adequately enabled based on the examples made and tested. Also as stated in the  . 
For requirements for compliance with 35 USC 112, par.one in unpredictable arts, including discovering a new class of delta opioid agonists, as stated in the specification, see MPEP 2164.02. Unpredictability entails structure sensitivity -a well- known fact in drug design. Note MPEP 2164.08(b) which states that claims that read on "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative."
Applicants’ remark that no activity is needed since the claims are directed to compounds is not consistent with MPEP 2164.1(c)  which states: “In contrast, when a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use.” Applicants’ addittional comment state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.”  In next paragraph is the following: “The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.” 
Thus if similar compounds with structural variations as claimed herein, were known in the prior art with the same activity that would be a consideration in favor of enablement.
Note the following quote from PPG Indus. V. Guardian Indus. Corp 37 USPQ2d 1618 at 1623: "In unpredictable art areas, this court has refused to find broad  generic claims enabled by specifications that demonstrate the enablement of  only one or a few embodiments and do not demonstrate with reasonable  specificity how to make and use other potential embodiments across the full  scope of the claim.  See, e.g.  ,   In re Goodman  , 11 F.3d 1046, 1050-52,  29 USPQ2d 2010, 2013-15 (Fed. Cir. 1993);  Amgen, Inc.  v.  Chugai Pharmaceutical Co.  ,  927 F.2d 1200, 1212-14,  18 USPQ2d 1016, 1026-28 (Fed. Cir.),  cert. denied  ,  502 U.S. 856 (1991);  In re Vaeck  ,  947 F.2d at 496,  20 USPQ2d at 1445. Note also a recent Federal Court decision, Wyeth
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Abbott Laboratories, 107 USPQ2d 1273 which decided that the synthesis and screening for at 4 permutations.
The remaining rejections over prior art and improper Markush group have been overcome by applicants’ amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624